April 24, 2012




                                     JUDGMENT

                        The Fourteenth Court of Appeals
 THE UNIVERSITY OF TEXAS MEDICAL BRANCH AT GALVESTON, Appellant

NO. 14-11-00704-CV                       V.

                                 KAI HUI QI, Appellee
                                ____________________
       This cause, an appeal from the judgment in favor of appellee, Kai Hui Qi, signed
July 25, 2011, was heard on the transcript of the record. We have inspected the record
and find error in the judgment. We therefore order the judgment of the court below
REVERSED and REMAND the cause to the trial court for further proceedings,
including determination of whether to grant appellee Qi a thirty-day extension to cure the
deficiencies in the expert report.

       We order appellee, Kai Hui Qi, jointly and severally, to pay all costs incurred in
this appeal. We further order this decision certified below for observance.